NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 20-3561
                                      ____________

                                   DANIEL WARREN,
                                                          Appellant

                                             v.

  PRIMECARE MEDICAL INC.; CARL HOFFMAN, JR.; REBECCA F. DAVIS;
  DANIEL R. HOFFMAN; DEBORAH WILSON; THOMAS C. CREIGHTON, III;
GEOFF BRACE; JANINE DONATE; JENNIFER SANCHEZ; PERCY DOUGHERTY;
CINDY EGIZIO; MICHAEL SCHWARE; AMANDA HOLT; DAVID S. JONES; VIC
 MAZZIOTTI; TOM MULLER; LISA SCHELLER; EDWARD SWEENEY; CAROL
    SOMMERS; KURT STAMETZ; BRAD OSBORNE; LEHIGH COUNTY
                          ____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 5-16-cv-00643)
                       District Judge: Honorable Cynthia M. Rufe
                                     ____________

                           Submitted September 7, 2022
             Before: HARDIMAN, KRAUSE, and MATEY, Circuit Judges.

                               (Filed: September 15, 2022)
                                      ____________

                                        OPINION*
                                      ____________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
HARDIMAN, Circuit Judge.

       Daniel Warren appeals two final orders entered by the District Court. For the

reasons that follow, we will affirm.

                                              I

       While incarcerated at Lehigh County Jail in July 2015, Warren sought medical

care for painful swelling and a bump on his leg. He twice approached correctional officer

Jennifer Sanchez, who contacted the Jail’s medical department—overseen by PrimeCare

Medical—both times. Warren was taken to the Jail’s medical department the next day

and evaluated by another nurse, who documented a small, unopened lesion, and a large

area of swelling on his calf. Medical staff prescribed antibiotics and Tylenol for “possible

cellulitis” and checked Warren daily. App. 884–86. Warren alleges that over the next

three days, “there [were] no signs of improvement” and his swelling and fever

“progressed and got worse” until the Jail’s medical staff finally sent him to the hospital.

App. 200. Warren was treated for Methicillin-resistant Staphylococcus aureus (MRSA)

and his leg abscess was drained. The hospital discharged him with instructions to “pack

his [leg] wound” with gauze, which would be “removed and re-packed with fresh gauze”

daily until the wound healed. App. 205–06. The Jail’s medical staff did just that, dressing

Warren’s wound daily with tight packing. When the wound failed to heal completely

after three weeks, the Jail’s medical staff sent Warren for a specialized wound-care

consultation.


                                             2
      In February 2016, Warren filed a pro se Complaint against PrimeCare, Lehigh

County, and various individuals alleging negligence and constitutional violations. See

App. 27–51. Claims against some Defendants were dismissed early in the proceedings,

either with Warren’s consent or through uncontested motions to dismiss. See App. 78, 79.

Warren filed an Amended Complaint and Second Amended Complaint in response to

later motions to dismiss. See App. 80, 93, 162, 193. In August 2017, the District Court

dismissed with prejudice Warren’s claims against most remaining Defendants, leaving

only: (1) state-law claims against PrimeCare and Dr. Deborah Wilson; and (2) state and

federal law claims against correctional officers Jennifer Sanchez and Kurt Stametz. See

App. 321, 344. In December 2019, the District Court granted summary judgment to those

four Defendants on all remaining claims against them, except for the federal claims

against the correctional officers. See App. 935, 968. The federal claims against Sanchez

and Stametz, as well as cross-claims the officers had asserted against PrimeCare, were

dismissed by the District Court, under a settlement. See App. 10. This appeal followed.

                                            II1

      Warren appeals two District Court decisions. First, he appeals the summary

judgment for PrimeCare and Wilson on his state law negligence claim. Second, he



1
 The District Court had jurisdiction under 28 U.S.C. §§ 1331, 1367. We have jurisdiction
under 28 U.S.C. § 1291. We review de novo the District Court’s orders dismissing
Warren’s claims and granting summary judgment. Bruni v. City of Pittsburgh, 941 F.3d
73, 82 (3d Cir. 2019); Blanyar v. Genova Prods., Inc., 861 F.3d 426, 431 (3d Cir. 2017).

                                            3
appeals the order dismissing his § 1983 claims against PrimeCare, Wilson, Rebecca

Davis, Daniel Hoffman, and Carl Hoffman (together, the PrimeCare Defendants).

                                             A

       Warren’s first assignment of error involves his failure to produce any expert

evidence. “Because the negligence of a physician encompasses matters not within the

ordinary knowledge and experience of laypersons[,] a medical malpractice plaintiff must

present expert testimony to establish the applicable standard of care, the deviation from

that standard, causation and the extent of the injury.” Toogood v. Owen J. Rogal, D.D.S.,

P.C., 824 A.2d 1140, 1145 (Pa. 2003) (citing Hightower-Warren v. Silk, 698 A.2d 52, 54

(Pa. 1997)). But as Warren points out, there is an exception to that rule. “Expert medical

evidence is not required to prove a claim for medical malpractice under Pennsylvania law

when the lack of care is so obvious that it is ‘within the range of experience and

comprehension of non-professional persons.’” Warren Br. 18 (citation omitted).

       The District Court correctly held that the exception does not apply to Warren’s

case. On this record, it is not obvious that PrimeCare or Wilson violated either the

applicable standard of care or internal policies. Warren complains of PrimeCare’s failure

to treat him urgently, its delay in culturing his unopened lesion, and its method of

packing his drained abscess. None of these alleged mistakes is obviously deficient to a

layperson. Only an expert is qualified to opine about whether PrimeCare physicians and

nurses “failed to employ the requisite degree of care and skill” in treating Warren.

Toogood, 824 A.2d at 1150 (citing Brannan v. Lankenau Hosp., 417 A.2d 196 (Pa.
                                             4
1980); Bierstein v. Whitman, 62 A.2d 843 (Pa. 1949)). In fact, three doctors gave expert

testimony that no standard of care was violated. So the District Court did not err in

granting summary judgment on his state law negligence claim.

                                             B

       Warren also contends that he sufficiently pleaded the PrimeCare Defendants’

deliberate indifference to his medical needs, in violation of his Eighth and Fourteenth

Amendment rights. See 42 U.S.C. § 1983; Estelle v. Gamble, 429 U.S. 97, 103 (1976).

We have held that “the mere receipt of inadequate medical care does not itself amount to

deliberate indifference—the defendant must also act with the requisite state of mind when

providing that inadequate care.” Pearson v. Prison Health Serv., 850 F.3d 526, 535 (3d

Cir. 2017). We agree with the District Court that Warren did not meet this high standard.

       Warren alleged that PrimeCare violated its “stated polices for detection and

treatment of MRSA” by “fail[ing] to adequately supervise medical staff and correctional

officers to ensure those policies were implemented.” Warren Br. 29. Yet his Second

Amended Complaint concedes that PrimeCare’s medical staff (1) met with him and

treated his medical condition several times, and (2) provided him with prescription

antibiotics and Tylenol. At most, Warren’s allegations amount to medical malpractice;

they are insufficient to establish a constitutional violation. Pearson, 850 F.3d at 535–36;

see also Estelle, 429 U.S. at 106 (“Medical malpractice does not become a constitutional

violation merely because the victim is a prisoner.”). In short, Warren’s “mere

disagreement as to the proper medical treatment” does not entitle him to relief under
                                             5
§ 1983. Monmouth Cnty. Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326, 346 (3d

Cir. 1987).2

       Because Warren did not plead facts that support a finding of deliberate

indifference, the District Court did not err in dismissing his § 1983 claim against the

PrimeCare Defendants.

                                      *      *      *

       We will affirm the orders of the District Court for the reasons stated.




2
 Warren’s failure to plead a constitutional violation dooms his supervisory liability claim
against Carl Hoffman, Daniel Hoffman, and Rebecca Davis. See Sample v. Diecks, 885
F.2d 1099, 1116–17 (3d Cir. 1989). The same is true of his claim against PrimeCare. See
Grazier ex rel. White v. City of Phila., 328 F.3d 120, 124 (3d Cir. 2003).

                                             6